DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotor of claim 2, brake system of claim11, and upper switch 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-9, 12, 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brantner US Patent 5738340.

With respect to claim 1, Brantner discloses a stirrup hoist system for hoisting a person onto a saddle comprising: 
a motor (52); 
a spool (22) configured to be rotated by the motor (52); 
a strap (48) configured to be selectively rolled on, and selectively rolled off, the spool; and 
a support (34, 36, 38) configured to receive a portion of a person's body (foot) and slidingly engaging the strap (48) and configured to be selectively moved toward the spool (via strap 48), and selectively moved away from, the spool (22).

2. The system of claim 1 wherein the motor comprises a rotor (rotating component of the electrical 52), and wherein the spool is directly secured onto the rotor (via 26).


5. The system of claim 1 further comprising a drive assembly (26) operatively secured between the motor and the spool.

6. The system of claim 1 wherein the support comprises one of the following: a shoe, stirrup and a boot (via 38).

7. The system of claim 1 wherein the strap comprises a first end (end of strap connected to 22) opposite a second end (end connected to 30), the first end secured to the spool.

8. The system of claim 7 wherein the second end of the strap is secured to a saddle (end at 30 secured to saddle via 18).

9. The system of claim 8 wherein the support is a stirrup (34, 38) slidingly engaging one side of the strap between the first and second ends.

12. The system of claim 1 further comprising a power source (battery of 52) configured to activate the motor (52).

16. A hoist system comprising: 
a frame (12, 14) configured to be selectively attached to, and selectively released from, a saddle (saddle via 18); 
a spool (22) rotatably secured on the frame; 
a strap (48) configured to be selectively rolled on, and selectively rolled off, the spool; and 
a stirrup (34, 36, 38) slidingly engaging one side of the strap and configured to be selectively moved toward, and selectively moved away from, the saddle.

17. The system of claim 16 further comprising: a motor (52) secured on the frame and configured to rotate the spool; and a power source (battery for 52) configured to activate the motor.

18. The system of claim 17 wherein the power source comprises a lithium battery (battery for 52).

19. A method for hoisting a person comprising: 
providing a strap (48) secured to a saddle (via 18) and configured to be selectively moved toward, and selectively moved away from, the saddle; 
providing a stirrup (34, 36, 38) secured to the strap (48); 
placing a person's foot in the stirrup; and activating a motor (52) to move the strap and correspondingly move the stirrup.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, 15, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brantner US Patent 5738340 in view Netecke US Pub. 2018.

With respect to claim 4, 11, 14, 15, 20, 21, Brantner discloses the system of claim 1 further comprising 
 [claim 4] wherein the motor comprises a sprocket or timing belt pulley rotatably engaged with the spool;
[claim 11] a brake system to stop movement of the support;
[claim 14] a planetary gearbox operatively coupled between the motor and the spool;
[claim 15] wherein the planetary gearbox comprises nonmetal pinion gears;
[claim 20] activating a brake system to stop movement of the stirrup;
[claim 21] activating an upper limit switch to stop movement of the stirrup at the top of the lift, or when bound up.

However, Netecke discloses 
 [claim 4] wherein the motor comprises a sprocket (50) or timing belt pulley rotatably engaged with the spool (48);
[claim 11] a brake system (58) to stop movement of the support (load);
[claim 14] a planetary gearbox (50, 56, 66, 64, 65) operatively coupled between the motor and the spool;
[claim 15] wherein the planetary gearbox comprises nonmetal pinion gears (prior art mention nothing about using metal gears);
[claim 20] activating a brake system (58) to stop movement of the stirrup (load);
[claim 21] activating an upper limit switch (144) to stop movement of the stirrup at the top of the lift (paragraph 0053), or when bound up.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Brantner with the teaching of Netecke for the purpose of increasing the mechanical advantage and allowing the drum to stop via sensoring better control the drum lifting the stirrup at user discretion.

Claim(s) 3, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brantner US Patent 5738340.

With respect to claim 3, Branter discloses the system of claim 1 further comprising a chain or timing belt configured to be driven by the motor and rotatably secured to the spool.  
However, the Examiner takes Official Notice it was known in the hoisting art to have a chain or belt.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Brantner with the teaching for the purpose of reducing shear force on the gearing components.  

With respect to claim 10, Brantner discloses the system of claim 1 wherein the motor comprises an 8-pole motor capable of developing 35 amperes.

However, the Examiner takes Official Notice it was known in the hoisting art to have an 8-pole motor capable of developing 35 amperes.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Brantner with the teaching for the purpose of setting the desired torque on the motor.  

With respect to claim 13, Brantner discloses the system of claim 12 wherein the power source comprises a 24 VDC lithium polymer battery.

However, the Examiner takes Official Notice it was known in the hoisting art to 24 V DC lithium polymer battery.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Brantner with the teaching for the purpose of the operator setting the battery power capacity.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654